                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

MERCURY LUGGAGE                                '
MANUFACTURING COMPANY,                         '
                                               '
     Plaintiff,                                '
                                               '          No. 3:19-cv-1939-M
V.                                             '
                                               '
DOMAIN PROTECTION LLC,                         '
                                               '
     Defendant.                                '

                        MEMORANDUM OPINION AND ORDER

        Mercury Luggage has filed an Amended Motion to Compel Interrogatory

Answer, see Dkt. No. 71, and a Motion to Compel Deposition of Lisa Katz, see Dkt.

No. 75. Chief Judge Barbara M. G. Lynn has referred the motions for hearing if

necessary and determination. See Dkt. Nos. 72 & 79.

        For the reasons explained below, the Court grants in part and denies in part

the motion to compel interrogatory answer and grants the motion to compel the

deposition of Lisa Katz.

        Starting with Mercury’s motion to compel interrogatory answer, Mercury seeks

to compel Defendant Domain Protection to answer the only interrogatory that

Mercury served after discovery was reopened. See Dkt. No. 71 at 14. It states:

                  Identify all persons known to You with any information
                  concerning the identity of the current or past registrant(s)
                  of the sewardtrunk.com domain, including, without
                  limitation, any broker with whom You have communicated
                  or who has provided an option to purchase the domain. In
                  Your response, please state whether such person is a
                  corporation, partnership, or corporation, and the name,



                                              -1-
             present and last known address, principal place of business
             and business phone number.

Id. at 3 & Ex. B.

      The Court has laid out the standard that governs a Federal Rule of Civil

Procedure 37(a) motion to compel as to Federal Rule of Civil Procedure 33

interrogatories, and the Court incorporates and will apply – but will not repeat – that

standard here. See Lopez v. Don Herring Ltd., 327 F.R.D. 567, 578-82 (N.D. Tex. 2018).

      First, the Court GRANTS Mercury’s motion as to the request to identify any

persons with knowledge of the current or past registrants. Discovery was reopened to

determine whether Domain Protection currently owns or transferred the

stewardtruck.com domain at issue in this litigation. See Dkt. No. 65. Mercury’s

request is relevant and proportional to the needs of the case, and Domain Protection’s

objections are not persuasive or well-taken. See FED. R. CIV. P. 26(b)(1).

      Second, the Court DENIES Mercury’s request to identify the broker who

Domain Protection asserts is a consulting expert. Federal Rule of Civil Procedure

26(b)(2)(D)(4) provides that, “[o]rdinarily, a party may not, by interrogatories or

deposition, discover facts known or opinions held by an expert who has been retained

or specially employed by another party in anticipation of litigation or to prepare for

trial and who is not expected to be called as a witness at trial” and “may do so only:

(i) as provided in [Federal Rule of Civil Procedure] 35(b); or (ii) on showing exceptional

circumstances under which it is impracticable for the party to obtain facts or opinions

on the same subject by other means.” FED. R. CIV. P. 26(b)(4)(D).




                                           -2-
      The Court determines that the identity of the broker retained by Domain

Protection as a consulting expert is not discoverable. While Mercury disputes Domain

Protection’s assertion that the broker was actually hired as an expert, based on the

current record, the Court is not persuaded to the contrary. And Mercury has not met

its “heavy burden” to establish that exceptional circumstances exist to discover the

expert’s identity. In re Shell Oil Refinery, 132 F.R.D. 437, 442 (E.D. La. 1990).

      The Court denies Mercury’s request without prejudice to Mercury’s filing a

renewed motion should extraordinary circumstances exist or Mercury be able to show

that the broker was not hired as a consulting expert.

      And, after considering all of the circumstances here and the Court’s rulings,

the Court declines to award expenses for either party. See FED. R. CIV. P. 37(a)(5)(C).

      Turning to Mercury’s motion to compel the deposition of Lisa Katz, Mercury

requests that the Court order Domain Protection to produce Lisa Katz for a deposition

after she failed to appear on May 28, 2021 for a noticed deposition. See Dkt. No. 75 at 7.

      Federal Rule of Civil Procedure 30(b)(1) provides that “[a] party who wants to

depose a person by oral questions must give reasonable written notice to every other

party.” FED. R. CIV. P. 30(b)(1). Rule 30(a)(1) provides that “[a] party may, by oral

questions, depose any person, including a party, without leave of court except as

provided in Rule 30(a)(2),” and “[t]he deponent’s attendance may be compelled by

subpoena under Rule 45.” FED. R. CIV. P. 30(a)(1). But, although “Rule 30 does not

say so expressly, a subpoena is not necessary if the person to be examined is a party

or an officer, director, or managing agent of a party.” 8A FED. PRAC. & PROC. CIV.




                                           -3-
§ 2107. This follows from Federal Rule of Civil Procedure 37(d)(1)(A), which provides

that “[t]he court where the action is pending may, on motion, order sanctions if: (i) a

party or a party’s officer, director, or managing agent ... fails, after being served with

proper notice, to appear for that person’s deposition.” FED. R. CIV. P. 37(d)(1)(A)(i).

      Domain Protection does not contest that Lisa Katz is the manager of Domain

Protection. Nor could it – Lisa Katz stated as much in her declarations submitted

earlier in this litigation. See Dkt. No. 77 at 2-5. And, so, a subpoena and witness fee

were not required. See Harrison v. Wells Fargo Bank, N.A., No. 3:13-CV-4682-D, 2016

WL 1392332, at *8 (N.D. Tex. Apr. 8, 2016). And Mercury has established that Lisa

Katz failed to appear for her properly noticed deposition. See Dkt. No. 77 at 10-12;

17. The Court finds none of Domain Protection’s objections persuasive.

      Accordingly, under Rule 37(d)(1)(A)(i), the Court GRANTS the Motion to

Compel Deposition of Lisa Katz [Dkt. No. 75] and ORDERS that Lisa Katz, as an

officer and managing agent of Defendant Domain Protection, must appear for her re-

noticed deposition on a mutually agreeable date.

      As for sanctions for the failure to appear at the deposition, Federal Rule of Civil

Procedure 37(d)(1)(A) provides that “[t]he court where the action is pending may, on

motion, order sanctions if: (i) a party or a party’s officer, director, or managing agent –

or a person designated under Rule 30(b)(6) or 31(a)(4) – fails, after being served with

proper notice, to appear for that person’s deposition.” FED. R. CIV. P. 37(d)(1)(A)(i). “A

failure described in Rule 37(d)(1)(A) is not excused on the ground that the discovery

sought was objectionable, unless the party failing to act has a pending motion for a




                                            -4-
protective order under [Federal Rule of Civil Procedure] 26(c).” FED. R. CIV. P. 37(d)(2).

      Although Domain Protection objected to the Rule 45 subpoena, that does not

excuse Katz’s and Domain Protection’s counsel’s failure to appear at the deposition.

But, in its motion, Mercury requests only that Katz appear at a noticed deposition.

See Dkt. No. 75 at 7. The Court finds that compelling Domain Protection to produce

Katz for a deposition is the appropriate remedy at this time. Therefore, the Court

declines to award monetary sanctions. See FED. R. CIV. P. 37(d)(3).

      Finally, the Court denies Domain Protection’s requests to supplement its

responses. See Dkt. Nos. 74 at 15-16; 82 at 8-9. And the arguments not specifically

addressed in this order are not material to the Court’s decision and otherwise fail to

persuade.

                                      Conclusion

      For the reasons and to the extent explained above, the Court GRANTS IN

PART and DENIES IN PART Mercury’s Amended Motion to Compel Interrogatory

Answer [Dkt. No. 71] and GRANTS Mercury’s Motion to Compel Deposition of Lisa

Katz [Dkt. No. 75].

      SO ORDERED.

      DATED: June 18, 2021




                                         ______________________________________________________________________________________________________________________


                                         DAVID L. HORAN
                                         UNITED STATES MAGISTRATE JUDGE



                                              -5-
